Exhibit 10.26 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT is made on the day of February 2008, by and among Cellynx, Inc., a California corporation (the “Company”), and Norman Collins, an individual (each, an “Investor” and collectively, the “Investors”). THE PARTIES HEREBY AGREE AS FOLLOWS: 1.Purchase and Sale of Stock. 1.1Sale and Issuance of Common Stock. (a)Subject to the terms and conditions of this Agreement, each Investor severally agrees, to purchase at the Closing or pursuant to Section1.3 and the Company agrees to sell and issue to each Investor at the Closing or pursuant to Section1.3, that number of shares of the Company’s common stock (“Common Stock” or “Shares”) set forth opposite each Investor’s name on ScheduleA hereto for the purchase price set forth thereon.The Investors shall purchase an aggregate of 1,111,111 shares of common stock for an aggregate purchase price of $100,000.100,000 shares shall be distributed to the Investors at the respective closing while the remaining 1,011,111 shares shall be held in escrow. 1.2Closing. (a)Closings.The purchase and sale of the shares of the Common Stock take place in the aggregate amount of $100,000 shall take place at 10:00 am on or prior to February, 2008 at the offices of Richardson & Patel LLP at 10900 Wilshire Boulevard, Los Angeles, California or at such other time and place the Company and Investors mutually agree upon orally or in writing (which time and place are designated as the “FirstClosing”).At the Closing the Company shall deliver to Investors certificates representing an aggregate of at least shares of Common Stock that such Investor is purchasing.Certificates for the Investors representing the remaining shares of Common Stock will be held in escrow at the Company’s headquarters. 1.3Escrowed Shares.
